Opinion filed February 7, 2008 











 








 




Opinion filed February 7,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00384-CR
                                                    __________
 
                                KORTNEY LYNN POWELL, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 358th District Court
 
                                                           Ector
County, Texas
 
                                                 Trial
Court Cause No. D-33,604
 

 
                                                                   O
P I N I O N
Kortney
Lynn Powell was convicted of possession of cocaine.  Her sentence was assessed
at confinement for seven years.  On September 10, 2007, the trial court
suspended the imposition of her sentence and placed her on community
supervision for seven years.  Appellant filed both a motion for new trial and a
notice of appeal.  She was represented at the time by retained counsel and was
not declared indigent.  We dismiss the appeal.




Both
the clerk of the trial court and the court reporter have informed this court in
writing that appellant has failed to make arrangements to pay for the record on
appeal.  On January 11, 2008, the clerk of this court wrote the parties and
informed them that, unless appellant provides to this court on or before
January 28, 2008, proof of designation of the record and proof of payment of
the record, the appeal would be dismissed for want of prosecution.  Tex. R. App. P. 37.3(b).  There has been no response to our
January 11 letter.
The
appeal is dismissed.
 
PER CURIAM
 
February 7, 2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.